              Case 3:19-cv-05007-RSM Document 91 Filed 01/19/21 Page 1 of 13




                                                       THE HONORABLE RICARDO S. MARTINEZ
 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6

 7   DOUGLAS LACY, on behalf of himself and all
     others similarly situated,
 8                                                          NO. 3:19-cv-05007-RSM
                                    Plaintiff,
 9                                                          STIPULATION AND PROTECTIVE
                                                            ORDER
10          vs.

11   COMCAST CABLE COMMUNICATIONS,
     LLC,
12
                                    Defendant.
13

14

15                                           I. STIPULATION

16   1.     PURPOSES AND LIMITATIONS

17          Discovery in this action is likely to involve production of confidential, proprietary, or

18   private information for which special protection may be warranted. Accordingly, the parties

19   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

20   parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

21   protection on all disclosures or responses to discovery, the protection it affords from public

22   disclosure and use extends only to the limited information or items that are entitled to

23   confidential treatment under the applicable legal principles, and it does not presumptively entitle

24   parties to file confidential information under seal.

25          By stipulating to the entry of this Protective Order no Party waives any right it otherwise

26   would have to object to disclosing or producing any information or item on any ground not

27   addressed in this Stipulated Protective Order. Similarly, no Party waives any right to object on

                                                                         TERRELL MARSHALL LAW GROUP PLLC
                                                                               936 North 34th Street, Suite 300
     STIPULATION AND PROTECTIVE ORDER - 1                                     Seattle, Washington 98103-8869
                                                                            TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RSM                                                    www.terrellmarshall.com
              Case 3:19-cv-05007-RSM Document 91 Filed 01/19/21 Page 2 of 13




 1   any ground to use in evidence of any of the material covered by this Protective Order.

 2   2.     DEFINITIONS OF CONFIDENTIAL MATERIAL

 3          Confidential Material, as used in this Order, consists of the following materials and

 4   categories of materials:

 5          A.      “CONFIDENTIAL” material shall include the following documents and tangible

 6   things produced or otherwise exchanged: trade secrets, research, design, development, financial,

 7   technical, marketing, planning, personal, or commercial information, as such terms are used in

 8   the Fed. R. Civ. P. 26(c)(1)(G) and any applicable case law interpreting Fed. R. Civ. P.

 9   26(c)(1)(G).

10          B.      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material shall

11   include the following documents and tangible things produced or otherwise exchanged: (1)

12   corporate trade secrets; (2) nonpublic research and development data, including, but not limited

13   to, cost data, pricing formulas, inventory management programs, and other sales or business

14   information not known to the public; (3) information obtained from a non-party pursuant to a

15   non-disclosure agreement; and (4) customer-related data that a party believes in good faith to be

16   subject to federal, state or foreign data protection laws or other privacy obligations.

17   3.     SCOPE

18          The protections conferred by this agreement cover not only confidential material (as

19   defined above), but also (1) any information copied or extracted from confidential material; (2)

20   all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

21   conversations, or presentations by parties or their counsel that might reveal confidential material.

22          However, the protections conferred by this agreement do not cover (1) information that is

23   in the public domain or becomes part of the public domain through trial or otherwise and (2) any

24   information known to the receiving party prior to the disclosure or obtained by the receiving

25   party after the disclosure from a source who obtained the information lawfully and under no

26   obligation of confidentiality to the designating party. Finally, any use of confidential material at

27   trial shall be governed by a separate agreement or order.

                                                                          TERRELL MARSHALL LAW GROUP PLLC
                                                                                936 North 34th Street, Suite 300
     STIPULATION AND PROTECTIVE ORDER - 2                                      Seattle, Washington 98103-8869
                                                                             TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RSM                                                     www.terrellmarshall.com
              Case 3:19-cv-05007-RSM Document 91 Filed 01/19/21 Page 3 of 13




 1   4.     ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 2          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

 3   or produced by another party or by a non-party in connection with this case only for prosecuting,

 4   defending, or attempting to settle this litigation. Confidential material may be disclosed only to

 5   the categories of persons and under the conditions described in this agreement. Confidential

 6   material must be stored and maintained by a receiving party at a location and in a secure manner

 7   that ensures that access is limited to the persons authorized under this agreement. It is expressly

 8   intended and agreed that Confidential material will not be made public via social media, Internet

 9   publication or otherwise.

10          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

11   ordered by the court or permitted in writing by the designating party, a receiving party may

12   disclose any confidential material only to:

13                  (a)     the parties;

14                  (b)     the receiving party’s counsel of record in this action, as well as employees

15   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

16                  (c)     the officers, directors, and employees (including in house counsel) of the

17   receiving party to whom disclosure is reasonably necessary for this litigation;

18                  (d)     experts and consultants to whom disclosure is reasonably necessary for

19   this litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit

20   A);

21                  (e)     the court, court personnel, and court reporters and their staff, including

22   any court reporter or videographer reporting a deposition;

23                  (f)     copy or imaging services retained by counsel to assist in the duplication of

24   confidential material, provided that counsel for the party retaining the copy or imaging service

25   instructs the service not to disclose any confidential material to third parties and to immediately

26   return all originals and copies of any confidential material;

27                  (g)     during their depositions, witnesses in the action to whom disclosure is

                                                                         TERRELL MARSHALL LAW GROUP PLLC
                                                                                936 North 34th Street, Suite 300
     STIPULATION AND PROTECTIVE ORDER - 3                                      Seattle, Washington 98103-8869
                                                                             TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RSM                                                     www.terrellmarshall.com
              Case 3:19-cv-05007-RSM Document 91 Filed 01/19/21 Page 4 of 13




 1   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

 2   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

 3   transcribed deposition testimony or exhibits to depositions that reveal confidential material must

 4   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

 5   under this agreement;

 6                   (h)     mediators or settlement officers, and their supporting personnel, hired or

 7   appointed to address any issue(s) in the litigation;

 8                   (i)     the author or recipient of a document containing the information or a

 9   custodian or other person who otherwise possessed or knew the information;

10                   (j)     professional jury or trial consultants, mock jurors, and professional

11   vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

12   “Acknowledgement and Agreement to Be Bound” (Exhibit A); and

13                   (k)     other persons by written agreement of the parties.

14           4.3     Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”

15   Information or Items. Material and information designated as “HIGHLY CONFIDENTIAL—

16   ATTORNEYS’ EYES ONLY” shall only be disclosed to:

17                   (a)     the Court, its staff, in-house and outside counsel of record for each party,

18   the secretarial, clerical, and the paralegal staff of each;

19                   (b)     the receiving party’s counsel of record in this action, as well as employees

20   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

21                   (c)     mediators or settlement officers, and their supporting personnel, hired or

22   appointed to address any issue(s) in the litigation;

23                   (d)     during their depositions, witnesses in the action to whom disclosure is

24   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

25   (Exhibit A), unless otherwise agreed by the designating party or ordered by the court;

26                   (e)     consulting and testifying experts retained by a party in this action who

27   have signed the “Acknowledgement and Agreement to Be Bound” (Exhibit A); and

                                                                          TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
     STIPULATION AND PROTECTIVE ORDER - 4                                       Seattle, Washington 98103-8869
                                                                              TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RSM                                                      www.terrellmarshall.com
              Case 3:19-cv-05007-RSM Document 91 Filed 01/19/21 Page 5 of 13




 1                  (f)     the author or recipient of a document containing the information or a

 2   custodian or other person who otherwise possessed or knew the information.

 3          4.4     Filing Confidential Material. Before filing confidential material or discussing or

 4   referencing such material in court filings, the filing party shall confer with the designating party,

 5   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

 6   remove the confidential designation, whether the document can be redacted, or whether a motion

 7   to seal or stipulation and proposed order is warranted. During the meet and confer process, the

 8   designating party must identify the basis for sealing the specific confidential information at issue,

 9   and the filing party shall include this basis in its motion to seal, along with any objection to

10   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be

11   followed and the standards that will be applied when a party seeks permission from the court to

12   file material under seal. A party who seeks to maintain the confidentiality of its information must

13   satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the

14   motion to seal. Failure to satisfy this requirement will result in the motion to seal being denied,

15   in accordance with the strong presumption of public access to the Court’s files.

16   5.     DESIGNATING PROTECTED MATERIAL

17          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

18   or non-party that designates information or items for protection under this agreement must take

19   care to limit any such designation to specific material that qualifies under the appropriate

20   standards. The designating party must designate for protection only those parts of material,

21   documents, items, or oral or written communications that qualify, so that other portions of the

22   material, documents, items, or communications for which protection is not warranted are not

23   swept unjustifiably within the ambit of this agreement.

24          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

25   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

26   unnecessarily encumber or delay the case development process or to impose unnecessary

27   expenses and burdens on other parties) expose the designating party to sanctions.

                                                                          TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
     STIPULATION AND PROTECTIVE ORDER - 5                                       Seattle, Washington 98103-8869
                                                                              TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RSM                                                      www.terrellmarshall.com
              Case 3:19-cv-05007-RSM Document 91 Filed 01/19/21 Page 6 of 13




 1          If it comes to a designating party’s attention that information or items that it designated

 2   for protection do not qualify for protection, the designating party must promptly notify all other

 3   parties that it is withdrawing the mistaken designation.

 4          5.2     Manner and Timing of Designations. Except as otherwise provided in this

 5   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 6   ordered, disclosure or discovery material that qualifies for protection under this agreement must

 7   be clearly so designated before or when the material is disclosed or produced.

 8                  (a)     Information in documentary form: (e.g., paper or electronic documents

 9   and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial

10   proceedings), the designating party must affix the word “CONFIDENTIAL” or “HIGHLY

11   CONFIDENTIAL—ATTORNEYS’ EYES ONLY” to each page that contains confidential

12   material. If only a portion or portions of the material on a page qualifies for protection, the

13   producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

14   markings in the margins).

15                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

16   and any participating non-parties must identify on the record, during the deposition or other

17   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

18   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after

19   receiving the official transcript of the deposition or other pretrial proceeding, designate portions

20   of the transcript, or exhibits thereto, as confidential. All deposition testimony taken in this case

21   shall be treated as CONFIDENTIAL until the expiration of the fifteen-day review period.

22          If a party or non-party desires to protect confidential information at trial, the issue should

23   be addressed during the pre-trial conference.

24                  (c)     Other tangible items: the producing party must affix in a prominent place

25   on the exterior of the container or containers in which the information or item is stored the word

26   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” If only a

27   portion or portions of the information or item warrant protection, the producing party, to the

                                                                          TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
     STIPULATION AND PROTECTIVE ORDER - 6                                       Seattle, Washington 98103-8869
                                                                              TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RSM                                                      www.terrellmarshall.com
              Case 3:19-cv-05007-RSM Document 91 Filed 01/19/21 Page 7 of 13




 1   extent practicable, shall identify the protected portion(s).

 2          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 3   designate qualified information or items does not, standing alone, waive the designating party’s

 4   right to secure protection under this agreement for such material. Upon timely correction of a

 5   designation, the receiving party must make reasonable efforts to ensure that the material is

 6   treated in accordance with the provisions of this agreement.

 7   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

 8          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

 9   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

10   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

11   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

12   challenge a confidentiality designation by electing not to mount a challenge promptly after the

13   original designation is disclosed.

14          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

15   regarding confidential designations without court involvement. Any motion regarding

16   confidential designations or for a protective order must include a certification, in the motion or in

17   a declaration or affidavit, that the movant has engaged in a good faith meet and confer

18   conference with other affected parties in an effort to resolve the dispute without court action. The

19   certification must list the date, manner, and participants to the conference. A good faith effort to

20   confer requires a face-to-face meeting or a telephone conference.

21          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

22   intervention, the designating party may file and serve a motion to retain confidentiality under

23   Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). If the

24   designating party does not file a motion to retain confidentiality within 21 days following the

25   conclusion of the parties’ conference regarding the designation, the designation shall be deemed

26   withdrawn. The burden of persuasion in any such motion shall be on the designating party.

27   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

                                                                           TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
     STIPULATION AND PROTECTIVE ORDER - 7                                       Seattle, Washington 98103-8869
                                                                              TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RSM                                                      www.terrellmarshall.com
              Case 3:19-cv-05007-RSM Document 91 Filed 01/19/21 Page 8 of 13




 1   unnecessary expenses and burdens on other parties) may expose the challenging party to

 2   sanctions. All parties shall continue to maintain the material in question as confidential until the

 3   court rules on the challenge.

 4   7.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
            LITIGATION
 5
            If a party is served with a subpoena or a court order issued in other litigation that compels
 6
     disclosure of any information or items designated in this action as “CONFIDENTIAL” or
 7
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that party must:
 8
                    (a)     promptly notify the designating party in writing and include a copy of the
 9
     subpoena or court order;
10
                    (b)     promptly notify in writing the party who caused the subpoena or order to
11
     issue in the other litigation that some or all of the material covered by the subpoena or order is
12
     subject to this agreement. Such notification shall include a copy of this agreement; and
13
                    (c)     cooperate with respect to all reasonable procedures sought to be pursued
14
     by the designating party whose confidential material may be affected.
15
     8.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
16          LITIGATION
17          The terms of this Order are applicable to information produced by a non-party in this
18   action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
19   EYES ONLY.” Such information produced by non-parties in connection with this litigation is
20   protected by the remedies and relief provided by this Order. Nothing in these provisions should
21   be construed as prohibiting a non-party from seeking additional protections.
22          In the event that a party is required, by a valid discovery request, to produce a non-party’s
23   confidential information in its possession, and the party is subject to an agreement with the non-
24   party not to produce the non-party’s confidential information, then the party shall:
25          (a)     promptly notify in writing the requesting party and the non-party that some or all
26   of the information requested is subject to a confidentiality agreement with a non-party;
27
                                                                          TERRELL MARSHALL LAW GROUP PLLC
                                                                                936 North 34th Street, Suite 300
     STIPULATION AND PROTECTIVE ORDER - 8                                      Seattle, Washington 98103-8869
                                                                             TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RSM                                                     www.terrellmarshall.com
              Case 3:19-cv-05007-RSM Document 91 Filed 01/19/21 Page 9 of 13




 1          (b)     promptly provide the non-party with a copy of the Stipulated Protective Order in

 2   this litigation, the relevant discovery request(s), and a reasonably specific description of the

 3   information requested; and

 4          (c)     make the information requested available for inspection by the non-party.

 5          If the non-party fails to object or seek a protective order from this court within fourteen

 6   days of receiving the notice and accompanying information, the receiving party may produce the

 7   non-party’s confidential information responsive to the discovery request. If the non-party timely

 8   seeks a protective order, the receiving party shall not produce any information in its possession

 9   or control that is subject to the confidentiality agreement with the non-party before a

10   determination by the court. Absent a court order to the contrary, the non-party shall bear the

11   burden and expense of seeking protection in this court of its Protected Material.

12   9.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

13          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

14   material to any person or in any circumstance not authorized under this agreement, the receiving

15   party must immediately (a) notify in writing the designating party of the unauthorized

16   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected material,

17   (c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

18   this agreement, and (d) request that such person or persons execute the “Acknowledgment and

19   Agreement to Be Bound” that is attached hereto as Exhibit A.

20   10.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
            MATERIAL
21
            When a producing party gives notice to receiving parties that certain inadvertently
22
     produced material is subject to a claim of privilege or other protection, the obligations of the
23
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
24
     provision is not intended to modify whatever procedure may be established in an e-discovery
25
     order or agreement that provides for production without prior privilege review. The parties agree
26
     to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
27
                                                                           TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
     STIPULATION AND PROTECTIVE ORDER - 9                                       Seattle, Washington 98103-8869
                                                                              TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RSM                                                      www.terrellmarshall.com
             Case 3:19-cv-05007-RSM Document 91 Filed 01/19/21 Page 10 of 13




 1   11.    NON TERMINATION AND RETURN OF DOCUMENTS

 2          Within 60 days after the termination of this action, including all appeals, each receiving

 3   party must destroy or return all confidential material to the producing party, including all copies,

 4   extracts and summaries thereof.

 5          Notwithstanding this provision, counsel are entitled to retain one archival copy of all

 6   documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

 7   deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

 8   work product, even if such materials contain confidential material.

 9          The confidentiality obligations imposed by this agreement shall remain in effect until a

10   designating party agrees otherwise in writing or a court orders otherwise.

11          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

12          RESPECTFULLY SUBMITTED AND DATED this 15th day of January, 2021.

13
     TERRELL MARSHALL LAW GROUP PLLC                     DAVIS WRIGHT TREMAINE LLP
14

15   By: /s/ Jennifer Rust Murray, WSBA #36983           By: /s/ James C. Grant, WSBA #14358
      Beth E. Terrell, WSBA #26759                          James C. Grant, WSBA #14358
16    Email: bterrell@terrellmarshall.com                   Email: jamesgrant@dwt.com
      Jennifer Rust Murray, WSBA #36983                     920 Fifth Avenue, Ste. 3300
17    Email: jmurray@terrellmarshall.com                    Seattle, WA 98104-1610
18    Adrienne D. McEntee, WSBA #34061                      Telephone: (206) 622-3150
      Email: amcentee@terrellmarshall.com                   Facsimile: (206) 757-7700
19    936 North 34th Street, Suite 300
      Seattle, Washington 98103-8869
20    Telephone: (206) 816-6603
      Facsimile: (206) 319-5450
21

22

23

24

25

26

27
                                                                         TERRELL MARSHALL LAW GROUP PLLC
                                                                                936 North 34th Street, Suite 300
     STIPULATION AND PROTECTIVE ORDER - 10                                     Seattle, Washington 98103-8869
                                                                             TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RSM                                                     www.terrellmarshall.com
            Case 3:19-cv-05007-RSM Document 91 Filed 01/19/21 Page 11 of 13




     Daniel C. Girard, Admitted Pro Hac Vice        Seamus C. Duffy, Admitted Pro Hac Vice
 1   Email: dgirard@girardsharp.com                 Email: sduffy@akingump.com
     Simon S. Grille, Admitted Pro Hac Vice         AKIN GUMP STRAUSS HAUER
 2
     Email: sgrille@girardsharp.com                   & FELD LLP
 3   GIRARD SHARP LLP                               Two Commerce Square
     601 California Street, Suite 1400              2001 Market Street, Suite 4100
 4   San Francisco, California 94108                Philadelphia, Pennsylvania 19103
     Telephone: (415) 981-4800                      Telephone: (215) 965-1200
 5   Facsimile: (415) 981-4846                      Facsimile: (215) 965-1210
 6
     Counsel for Plaintiff and the Proposed Class   Hyongsoon Kim, Pro Hac Vice Forthcoming
 7                                                  Email: kimh@akingump.com
                                                    AKIN GUMP STRAUSS HAUER
 8                                                    & FELD LLP
                                                    4 Park Plaza, Suite 1900
 9                                                  Irvine, California 92614
10                                                  Telephone: (949) 885-4100
                                                    Facsimile: (949) 885-4101
11
                                                    Marshall L. Baker, Admitted Pro Hac Vice
12                                                  Email: mbaker@akingump.com
                                                    AKIN GUMP STRAUSS HAUER
13                                                    & FELD LLP
14                                                  1999 Avenue of the Stars, Suite 600
                                                    Los Angeles, California 90067
15                                                  Telephone: (310) 229-1074
                                                    Facsimile: (310) 229-1001
16
                                                    Attorneys for Defendant
17
                                                    Comcast Cable Communications, LLC
18

19

20

21

22

23

24

25

26

27
                                                                  TERRELL MARSHALL LAW GROUP PLLC
                                                                        936 North 34th Street, Suite 300
     STIPULATION AND PROTECTIVE ORDER - 11                             Seattle, Washington 98103-8869
                                                                     TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RSM                                             www.terrellmarshall.com
             Case 3:19-cv-05007-RSM Document 91 Filed 01/19/21 Page 12 of 13




                                               II. ORDER
 1
            PURSUANT TO STIPULATION, IT IS SO ORDERED
 2
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 3
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal
 4
     or state proceeding, constitute a waiver by the producing party of any privilege applicable to
 5
     those documents, including the attorney-client privilege, attorney work-product protection, or
 6
     any other privilege or protection recognized by law.
 7
            IT IS SO ORDERED.
 8
            DATED this 19th day of January, 2021.
 9

10

11

12
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                        TERRELL MARSHALL LAW GROUP PLLC
                                                                              936 North 34th Street, Suite 300
     STIPULATION AND PROTECTIVE ORDER - 12                                   Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RSM                                                   www.terrellmarshall.com
             Case 3:19-cv-05007-RSM Document 91 Filed 01/19/21 Page 13 of 13




                                                 EXHIBIT A
 1
                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3
             I, ____________________________________________ [print or type full name], of
 4
     ____________________________________________________ [print or type full address],
 5
     declare under penalty of perjury that I have read in its entirety and understand the Stipulated
 6
     Protective Order that was issued by the United States District Court for the Western District of
 7
     Washington on [date] in the case of Douglas Lacy v. Comcast Corporation, Case No.
 8
     3:19-cv-05007-RSM. I agree to comply with and to be bound by all the terms of this Stipulated
 9
     Protective Order and I understand and acknowledge that failure to so comply could expose me to
10
     sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose
11
     in any manner any information or item that is subject to this Stipulated Protective Order to any
12
     person or entity except in strict compliance with the provisions of this Order.
13
             I further agree to submit to the jurisdiction of the United States District Court for the
14
     Western District of Washington for the purpose of enforcing the terms of this Stipulated
15
     Protective Order, even if such enforcement proceedings occur after termination of this action.
16

17
     Date:
18
     City and State where sworn and signed:
19
     Printed name:
20
     Signature:
21

22

23

24

25

26

27
                                                                          TERRELL MARSHALL LAW GROUP PLLC
                                                                                 936 North 34th Street, Suite 300
     STIPULATION AND PROTECTIVE ORDER - 13                                      Seattle, Washington 98103-8869
                                                                              TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05007-RSM                                                      www.terrellmarshall.com
